Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 35-55 are pending in the application. Claims 35, 37-42, 50 and 51 are rejected. Claims 36, 43-49 and 52-55 are withdrawn from further consideration. 

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on January 27th, 2022 and March 1st, 2022.

Response to Amendment / Argument
On pages 12 and 13 of the response filed January 27th, 2022, Applicant traverses the rejection of claims 35 and 37 under 35 USC 102(a)(1) over CAS Registry No. 931620-33-6, which entered STN on April 22nd, 2007 in view of the amendment to recite that R4 and R5 are –(CH2)xxCONR7R8; however, Applicant’s claims are still generic to the prior art compound since R4 and R5 can be –CONR7R8. Accordingly, the rejection is maintained. Applicant is advised that if claim 35 is amended to delete the option for R4 and R5 to be –CONR7R8, claims 38 and 39 will be improper under 35 USC 112(d) since these claims recite both –(CH2)xCONR7R8 and –CONR7R8 within the scope of R5.
All other rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 931620-33-6, which entered STN on April 22nd, 2007.
CAS Registry No. 931620-33-6 is drawn to 2-[[[5-phenyl-1-[3-(trifluoromethyl)phenyl]-1H-1,2,4-triazol-3-yl]carbonyl]amino]-propanediamide, which has the following structure:

    PNG
    media_image1.png
    383
    650
    media_image1.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is –CF3, n is 1, R2 is C0-R10 where R10 is phenyl and R4 and R5 are each –CONR7R8 and R7 and R8 are hydrogen. The compound would further be embraced by Formula III of claim 37.

Claim(s) 35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1578083-00-7, which entered STN on April 1st, 2014.
CAS Registry No. 1578083-00-7 is drawn to N-(2-amino-1-cyclohexylethyl)-1-(2-fluorophenyl)-5-propyl-1H-1,2,4-triazole-3-carboxamide hydrochloride, which has the following structure:

    PNG
    media_image2.png
    415
    684
    media_image2.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is halogen, n is 1, R2 is C3-alkyl and one of R4 and R5 is C6 cycloalkyl and the other is C1 alkyl amino or –(CH2)xNR7R8 where x is 0 and R7 and R8 are hydrogen. The compound would further be embraced by Formula III of claim 37.

Claim(s) 35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1584603-48-4, which entered STN on April 15th, 2014.
CAS Registry No. 1584603-48-4 is drawn to N-(2-amino-1-cyclohexylethyl)-1-(2-fluorophenyl)-5-(1-methylethyl)-1H-1,2,4-triazole-3-carboxamide hydrochloride, which has the following structure:

    PNG
    media_image3.png
    404
    684
    media_image3.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is halogen, n is 1, R2 is C3-alkyl and one of R4 and R5 is C6 cycloalkyl and the other is C1 alkyl amino or –(CH2)xNR7R8 where x is 0 and R7 and R8 are hydrogen. The compound would further be embraced by Formula III of claim 37.

Claim(s) 35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1606440-69-0, which entered STN on May 19th, 2014.
CAS Registry No. 1606440-69-0 is drawn to N-(2-amino-1-cyclohexylethyl)-1-(2-chlorophenyl)-5-cyclopropyl-1H-1,2,4-triazole-3-carboxamide hydrochloride, which has the following structure:

    PNG
    media_image4.png
    415
    681
    media_image4.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is halogen, n is 1, R2 is C0-alkyl-R10 where R10 is a 3-membered ring and one of R4 and R5 is C6 cycloalkyl and the other is C1 alkyl amino or –(CH2)xNR7R8 where x is 0 and R7 and R8 are hydrogen. The compound would further be embraced by Formula III of claim 37.

Claim(s) 35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1833984-41-0, which entered STN on December 21st, 2015.
CAS Registry No. 1833984-41-0 is drawn to N-(2-amino-1-cyclohexylethyl)-1-(3-fluorophenyl)-5-(1-methylethyl)-1H-1,2,4-triazole-3-carboxamide hydrochloride, which has the following structure:

    PNG
    media_image5.png
    406
    681
    media_image5.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is halogen, n is 1, R2 is C3-alkyl and one of R4 and R5 is C6 cycloalkyl and the other is C1 alkyl amino or –(CH2)xNR7R8 where x is 0 and R7 and R8 are hydrogen. The compound would further be embraced by Formula III of claim 37.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35, 37-42, 50 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7 and 9-17 of copending Application No. 17/637,659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite subject matter that reads the instant claims. Claim 1 of the copending case recites a method of treating idiopathic pulmonary fibrosis by administering an apelin receptor agonist where claim 9 of the copending case recites (3S)-N-cyclobutyl-3-({5-cyclopentyl-1-[2-(trifluoromethyl)phenyl]-1H-1,2,4-triazol-3-yl}formamido)-5-(piperidin-1-yl)pentanamide on page 37 of 41 of the claim set dated February 23rd, 2022. The compound is recited as the second compound in instant claim 40 and further reads on instant claims 35, 37 (Formula III) where R1 is phenyl, n is 1, A is C1 haloalkyl, R2 is R10 where R10 is cyclopentyl, R3 is hydrogen, one of R4 and R5 is C2 alkyl heterocycloalkyl and the other is –(CH2)xxCONR7R8 where xx is 2, one of R7 and R8 is hydrogen and the other is cyclobutyl. Regarding instant claim 38 that encompasses different groups as A, claim 7 of the copending case discussed various options including alkoxy, alkoxy aryl and halogen. Regarding instant claim 39 that encompasses R2 options of C6 cycloalkyl instead of C5, claim 7 of the copending teaches that the corresponding ring can be 3 to 8-membered. Regarding instant claims 41 and 50, a person having ordinary skill in the art would be motivated to add an excipient for ease of administration. Claims 42 and 51 only recite intended uses that do not limit the scope of compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626